Title: To Thomas Jefferson from Philip Mazzei, 20 March 1806
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            Pisa, 20 Marzo 1806.
                        
                        Le ultime sue pervenutemi sono dei 10 Marzo, e 14. Maggio 805. Da quella dei 10 Marzo vedo che aveva ricevuto
                            le mie dei 15 e 25 Giugno, 19 Luglio, e 15 xbre 804. Mi resta a sapere, se à posteriormente  ricevuto í pochi
                            versi dei 17 Marzo, la lunghissima dei 20 e 24 Luglio (colla copia di quella che avrebbe dovuto portarle il sempre caro
                            Timpanari, la cui memoria mi sarà finch’io vira un soggetto di afflizione), e quelle dei 25 del do. mese, 12 7bre, 4, 17,
                            e 18 9bre, e 7 xbre 805.
                        O tradotto con gran soddisfazione il suo ultimo discorso del 3 xbre per i miei amici, ma non l’o stampato.
                            Gradirei di stampargli tutti insieme, so potessi averne gli originali (perchè non voglio tradur da una traduzione) e di
                            aggiungervi ancora the piece published in a Boston
                            paper, conforme dissi nella mia dei 12 7bre 805. potendone avere il
                            comento ivi richiesto.
                        Non so quel che abbia fatto Mr. Appleton riguardo al Vino di Montepulciano, che doveva provvederle. Può darsi
                            che non ne abbia fatto nulla, stante che i vini son riesciti quest’anno
                            molto cattivi. Io però Le ne mando non ostante dei saggi, come vedrà dall’incluso foglio, nel quale dico tutto
                            l’occorrente su tal proposito.
                        E seguito ultimamente un’altro fatto più spiacevole assai di quello del Commodore Rogers, descritto nella
                            precedente mia dei 7 dell’ultimo xbre, e parimente per colpa dei madesimi
                            soggetti. Lo descrioverò più brevemente che potrò, e in un foglio a parte, affinche possa farne qualunque uso che
                            creda conveniente. Fatto Giunse a Livorno di Sicilia il Nautulus, Schooner degli
                            Stati Uniti, Capn. Evans. Non è permesso di far’entrar nel molo un
                            bastimento armato senza la previa permissione del Governatore. Il Capno. lo sapeva e domandò agli Agenti della nostra
                            Marina se la permissione era stata ottenuta. Gli fù risposto di si, ed egli’entrò. Il Governatore mandò ⅌ il
                            Console, e si duolse vivamente dell’insulto fatto alla sua Autorità,
                            ed ebbe ragione di lagnarsene col Console, poichè la permissione doveva essergli stata chiesta da Lui, essendo la sola
                            persona con carattere pubblico. Il Console andò dal Capno., il quale interrogando su questo inconveniente Degen e Purviance, fù chiaramente veduto che non era stato fatto
                            alcun passo per ottener la da. permissione, quantunque P. l’avesse precedentemente assicurato del contrario. Il Console
                            allora si portò dal Governatore per discolpare il Capn. Evans, ed
                                ottenne che non fosse privato del privilegio che suole
                            accordarsi ai Comandanti dei bastimenti da guerra. Dopo di questo, seguì un’altro fatto molto peggiore. Il Capn. Evans, a
                            ora 7½ della sera, e conseguentemente dopo che la Darsena era serrata, si presentò per entrare in Città. Essendogli detto,
                            che non poteva entrar di notte, prima che venisse la permissione dal Governatore, saltò dalla scialuppa a terra con gran
                            violenza, ed insultò la guardia. Informatone il Governatore, mandò il Col. Fischer (Maggiore della Città) col Cav.
                            d’Angelo capn. del Porto il quale parla benissimo l’inglese, per significargli, che (avando insultato la guardia) non poteva
                            essere ammesso nè allora, nè dopo. L’Evans sfodero un pugnale che aveva, invece di spada, e si avventò più volte al Col.
                            F. e all’ufiziale d’ispezione. Ma il Col. Fischer (accortosi che aveva bevuto troppo) ordinò che gli fosse impedito di nuocere senza far male a lui. Gli fù tolto il pugnale, e il Cavr.
                            d’Angelo con bella maniera l’indusse a ritornarsene a bordo. La mattina seguente il Col. Fisher d’ordine del Governatore
                            ando subito ad informare il Console del successo, e a dirgli che non poteva astenersi di scriverne a Firenze, e
                                rimando il pugnale d’Evans. Partito Fisher,
                            giunse Evans, al quale avendo il Console riferito il discorso di
                            Fisher (senza però far menzione dell’ubriachezza), Ei rispose, che la massima parte di quel che aveva do. Fischer era
                            vero, ma che egli (Fischer) aveva fatto dei gesti impropri, e che era determinato di domandarne
                                spiegazione. Il Console gli messe in veduta l’impossibilità di giudicare rettamente dai gesti, non sapendo la
                            lingua, nè conoscendo le maniere del paese, e gli fece vedere il suo pugnale. Evans convenne, che l’aveva perduto, ma che
                            non se ne accorse se non quando era ⅌ montare a bordo dello Schooner. La sua risposta dimostra  chiaramente
                            che era ubriaco; ma il Console non credè proprio di metterglielo in veduta.
                        
                        Avendo io inteso il narrato spiacevole affare, andai subito a Livorno, e ne seppi dal Governatore medesimo
                            tutti i dettagli, la campleta narrazione dei quali sarebbe troppo lunga e noiosa. La sostanza del tutto è, che essendo
                            egli naturalmente propenso a favor nostro, come sono generalmente gli
                            Abitanti, aveva nel suo dispaccio al Governo modificato molto l’improprio contegno del capitano Evans, e fatto risaltare la
                            discreta condotta del Console in questa circonstanza, ma che non aveva potuto compiacerlo con tacere affatto le replicate
                            mancanze dei Degen e P., che il Governo aveva approvata la sua moderazione riguardo alla condotta del capno., e la sua
                            condiscendenza all’intercessione del Console; per il che questa volta non sarebbe stado scritto officialmente al Governo
                            degli Stati U; e che, riguardo ai D. e P., gli ammonisse di tenersi dentro i loro limiti. In consequenza di ciò (ei soggiunse) ò reso
                            al Capitano quei privilegi che soglionsi accordare ai Comandanti di
                            bastimenti da guerra, ò notificato al Console che il Governo è soddisfatto della sua condotta; e ò fatto intendere ai D. e P., che
                            alla pma. disobbedienza che sarà fatta   alle leggi, o da Loro, o da altri per causa loro,
                            saranno immediatamente esiliati da Livorno.
                        Questo fatto è più scandaloso di quello che seguì mentre ci fù il Commodor Rogers; e son persuaso che, se i 2
                            fatti fossero seguiti sotto il governo della stessa persona,
                                l’esilio non sarebbe differito a una terza mancanza La Vilette,
                            Governatore in quel tempo, à ultimamente avuto il riposo a motivo d’eta; Mattei è il suo successore.
                        P.S. Avendo inteso dal Console, che à registrato completamente nei libri del Consolato colla massima
                            esattezza ambidue i fatti di Rogers e d’Evans, senza tralasciarne la minima particolarità, l’ò consigliato a mandarne le copie, poichè, se il Segrio. di Stato non à la voglia, o il tempo di leggergli, potrebbe farne fare gli estratti a qualche
                            subalterno. Egli ricusa di farlo senza esserne richiesto, sulla supposizione forse che il suo zelo possa essere interpetrato sinistramente. 1. Può darsi ancora che (avendo egli in ogni occasione procurato di discolpare l’indegna
                            codotta degli Agenti, ed ottenuta a favor lora anche l’indulgenza del passato Governatore, come avrà veduto nel Fatto di
                            Rogers abbia del ribrezzo ad espor fatti esprimenti le lor mancanze.
                                Non pretendo di condannare la sua condotta; ma io,
                            come Cittadino
                            di Patria libera, farei tutto il contrario, ed azzarderei ancora la mia opinione, senza aspettare di domani esserne richiesto specialmente a motivo del tempo che ci vuole per essere interrogato
                            e farne pervenare la risposta. 
                        
                        Io non conosco gli Agenti personalmente, nè vorrei conoscergli. Certo è, che la lor morale non à approvata dalle persone prudenti e onorate che io conosco. Ella si ricorderà di quel
                            che dissi nella precedente mia di quel Purviance, che parti di qua per tornarsene in America. Questo suo Fratello par che sia
                            dell’istessa stampa. L’altro seminerà costà molte false nozioni e gli ufiziali, che ci ànno avuto degl’incontri
                            spiacevoli, accrediteranno (anche involontariamente) le voci dei maligni, poichè il malcontento sbalestra pur troppo
                            spesso il cervello d’uomini, d’altronde giusti e sensati, e quanto più grandi son le distanze, altrattanto peggiori sono
                            gli effetti delle false previnzioni, per la difficoltà degli
                            schiarimenti. Quindi e, che un soggetto improprio inspiegato in paesi esteri nuoce alla reputarzione nazionale più di moltissimi impiegati in Patria. 
                  Mi confermo ex corde Tutto Suo,
                        
                            F. M.
                        
                        
                            P.S. O gia detto bastantemente in altre lettere i
                                miei sentimenti rispetto all’Agenzia della nostra Marina. Quanto agl’individui che l’esercitano, quel che ne ò detto è
                                piccola cosa; e il tutto non convien metterlo in carta, tanto
                                più che, in un paese come questo, dove la verità deve cedere ai pregiudizi, le prove ne sarebbero in gran parte
                                impraticabili. Dirò solamente,
                                    che un’Ispezione
                                almeno serabbe necessaria.
                            Quanto alla carica di Console Generale, a d’Ispettore sull’Agenzia della Marina, dissi nel P.S. alla
                                precedente mia dei 7 xbre, che l’avrei esercitate ambedue senza salario. Aggiungerò al detto P.S. le 3 seguenti
                                considerazioni.
                            pma. Il servir gratis toglie alla malignità il poter dire, che il distruttore
                                degl’impieghi superflui ne à creato uno per favorir l’amico.
                            2da. Quando ancora mi dovesse costare qualche cosa, non mi sarà gravoso, mediante la brevità del tempo, stante che non morendo, ritornero  ben presto alla mia Patria
                                adottiva, non solo perchè l’ò sempre desiderato, come ancora perchè non posso viver contento in questa parte del Mondo,
                                e intanto sarò liberato delle vessazioni, alle quali mi vedo soggetto.
                            3za. Non ostante la breve durata dell’impiego, spero di poter faro qualche cosa, onde rendermi più grato
                                alla Patria, e di guadagnarmi forse il diritto d’esservi trasportato in una Fregata, il che diminuirebbe molto la
                                spesa del viaggio, e il patimento che soffro sempre sul mare.
                            Per l’istesso bastimento che porterà questa colla cassa e le 2 bottiglie, (se si trattiene ancora qualche
                                giorno) o per il primo dopo questo, scriverò un’altra lettera per domandarle la sua opinione, relativamente al luogo
                                della mia futura abitazione; alla qualità di mobili che mi converrebbe
                                di portarvi, dei quali ò abbondanza; alla convenienza e inconvenienza di condurvi delle persone, delle quali
                                specificherò le qualità fisiche, morali, ed economiche; se converrebbe
                                di portarvi contante, o mercanzia, e se mercanzia, di quali generi. La risposta potrebbe venire in tempo de fare i
                                necessari preparativi, poichè non partirei, prima della buona stagione, che sarebbe nel Maggio, Giugno, o Luglio
                                dell’anno prossimo.
                        
                    